    Case 1:19-cv-00066-SPW-TJC Document 54 Filed 12/28/20 Page 1 of 19



MARK STEGER SMITH
Assistant U.S. Attorney
U.S. Attorney’s Office
2601 2nd Avenue North, Suite 3200
Billings, MT 59101
Phone: (406) 247-4667
Fax: (406) 657-6058
Email: mark.smith3@usdoj.gov

JOHN M. NEWMAN
RANDY J. TANNER
Assistant U.S. Attorneys
U.S. Attorney’s Office
P.O. Box 8329
Missoula, MT 59807
105 E. Pine, 2nd Floor
Missoula, MT 59802
Phone: (406) 829-3336 – John
        (406) 329-4268 – Randy
Email: john.newman@usdoj.gov
       randy.tanner@usdoj.gov

Attorneys for Federal Defendants
United States of America

              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MONTANA
                        BILLINGS DIVISION

 FRIENDS OF THE CRAZY
 MOUNTAINS, a public land               CV 19-66-BLG-SPW-TJC
 organization; MONTANA CHAPTER
 BACKCOUNTRY HUNTERS AND                UNITED STATES’ RESPONSE
 ANGLERS, a non-profit organization;    TO PLAINTIFFS’ SECOND
 ENHANCING MONTANA’S                    MOTION TO COMPLETE THE
 WILDLIFE AND HABITAT, a public         RECORD
 outreach organization; SKYLINE
 SPORTSMEN’S ASSOCIATION, a
 non-profit organization,
     Case 1:19-cv-00066-SPW-TJC Document 54 Filed 12/28/20 Page 2 of 19




                     Plaintiffs,

          vs.

 MARY ERICKSON, in her official
 capacity as Forest Supervisor for the
 Custer Gallatin National Forest;
 LEANNE MARTEN, in her official
 capacity as Regional Forester, Region
 One, for the U.S. Forest Service;
 VICKI CHRISTIANSEN, in her
 official capacity as chief of the U.S.
 Forest Service; THE UNITED
 STATES FOREST SERVICE, a
 federal agency; THE UNITED
 STATES DEPARTMENT OF
 AGRICULTURE, a federal
 department,

                     Federal Defendants.



                                   INTRODUCTION

      Plaintiffs have filed a Second Motion to Complete the Record (Doc. 51)

following their first motion filed in January of this year (Doc. 28). The Court ruled

on that motion in September. (Doc. 42.) In their first motion, Plaintiffs asked the

Court to compel the United States Forest Service (USFS) to supplement the

administrative record with several categories of documents. USFS opposed that

motion, and the Court granted the motion in part and denied it in part. While the

Court concluded USFS need not supplement the record with several of the
                                          2
     Case 1:19-cv-00066-SPW-TJC Document 54 Filed 12/28/20 Page 3 of 19



document categories requested by Plaintiffs, it ordered USFS to supplement the

record with others, as discussed in more detail below. USFS timely complied with

the Court’s order and supplemented the administrative record on October 30, 2020.

(See Doc. 45.)

      The Court then ordered Plaintiffs to file any additional motions concerning

the record by November 30, 2020. (Doc. 44.) Plaintiffs requested a two-week

extension to file their motion, which USFS did not oppose. The Court granted

Plaintiffs’ motion, allowing them to file by December 14, 2020.

      In this Second Motion, Plaintiffs repeat many of the same arguments they

made in their first motion, arguing USFS has failed to properly supplement the

record. Not so. USFS has fully complied with the Court’s order and appropriately

supplemented the record, not to mention having previously provided thousands of

pages of extra-record documents in response to Plaintiffs’ FOIA requests. (See

Doc. 30-1 to 30-5.)

      Despite claiming the record is incomplete, Plaintiffs did not meet and confer

with USFS to identify and resolve or narrow any issues. They failed to do so even

though they assured the Court and USFS in their request for an extension that they

would first “discuss any concerns regarding the record with the Service and

attempt to resolve any disagreements without Court involvement.” (Doc. 48 at 2.)

Nor, as required by Local Rule 7.1(c), did Plaintiffs contact USFS to determine
                                         3
      Case 1:19-cv-00066-SPW-TJC Document 54 Filed 12/28/20 Page 4 of 19



whether it opposed the Second Motion. See Local Rule 7.1(c) (“The text of the

motion must state that other parties have been contacted and state whether any

party objects to the motion.”).1

       Had Plaintiffs met and conferred with USFS, the parties might have been

able to resolve or at least narrow some of the issues presented in the Second

Motion. Nevertheless, for the reasons below, the Court should deny Plaintiffs’

motion in its entirety on the merits. See FTC v. Am. Evoice, Ltd., 242 F. Supp. 3d

1119, 1120 n.1 (D. Mont. 2017) (indicating a party’s motion could be denied for

failure to comply with Local Rule 7.1(c)(1) but instead denying on merits). USFS

fully complied with the Court’s prior order, and the administrative record is

complete. Since the Court has addressed Plaintiffs’ first motion and is familiar with

the background and standard of review for these issues, those discussions are

incorporated into the argument section below rather than briefed separately.




1
  Plaintiffs’ failure to confer with USFS is a sufficient basis to deny their motion. See Local Rule
7.1(c)(4) (“Failure to comply with this rule may result in summary denial of the motion.”);
Windsor v. Boushie, 2014 WL 1348013 (D. Mont. Apr. 3, 2014) (denying motion for failure to
comply with Local Rule 7.1(c)(1); Saga Petroleum, LLC v. Arrowhead Drilling, LLC, 2010 WL
4922505, at *1 (D. Mont. Nov. 29, 2010) (denying motion for failure to comply with Local Rule
7.1(c)(1) and observing: “The defendants represent in their response brief that Saga in fact failed
to contact the defendants to discuss the motion and ask whether they object to it. Court Doc. 50
at 2. Thus Saga’s omission was not simply failing to comply with the letter of the rule requiring
the reporting of compliance in the text of a motion, but failure to comply with the spirit of the
rule as well. It appears to the Court that had Saga done so, the issues presented could have been
more focused and narrowed.”).
                                                 4
     Case 1:19-cv-00066-SPW-TJC Document 54 Filed 12/28/20 Page 5 of 19



                                    ARGUMENT

I.    USFS is not withholding any deliberative documents, and Plaintiffs do
      not identify any purportedly withheld documents that should be
      included on a privilege log.

      Plaintiffs again argue USFS has withheld deliberative documents from the

administrative record and failed to identify them on a privilege log. (Doc. 52 at 4–

7.) USFS explained in response to the first motion that it has not withheld any

documents (deliberative or otherwise), it is not invoking the deliberative process

privilege, and there is, therefore, no need to create a privilege log. (Doc. 30 at 7–

10, 20–26.) The privilege log would be empty. Addressing Plaintiffs’ first motion,

the Court concluded “Plaintiffs have not met their burden showing clear evidence

that identifies specific omitted deliberative materials with sufficient specificity.”

(Doc. 42 at 25.) The Court, however, ordered USFS to provide a privilege log if it

is withholding deliberative materials. (Doc. 42 at 26.)

      USFS is mindful of the Court’s order and reiterates: it is not invoking the

deliberative process privilege and it has not otherwise withheld any deliberative

material or other documents from the administrative record. (See Doc. 30-8 at 4;

Second Declaration of Mary C. Erickson, Exhibit A at ¶ 8.) Plaintiffs, however,

claim USFS is withholding unidentified deliberative documents (Doc. 52 at 5),

documents referenced in the supplemental record (Doc. 52 at 6), and documents

related to the Porcupine-Ibex reroute and the east side trails provided to Plaintiffs
                                           5
      Case 1:19-cv-00066-SPW-TJC Document 54 Filed 12/28/20 Page 6 of 19



through their FOIA requests (Doc. 52 at 6). Plaintiffs are mistaken. USFS has not

withheld any deliberative material or asserted the deliberative process privilege.

       A.      There are no withheld deliberative documents.

       Plaintiffs contend USFS admitted it withheld deliberative documents

because USFS noted the record was prepared in accordance with the National

Forest System Land Management Litigation Guide (2018), which states that

deliberative documents are not part of the record. (Doc. 52 at 5.) USFS did, indeed,

prepare the record in accordance with the Guide. But, as USFS explained in

response to Plaintiffs’ first motion, that does not mean USFS withheld deliberative

documents in this case. (Doc. 30 at 16–19, 30–31.) It did not—USFS has not

withheld any deliberative documents from Plaintiffs, and Plaintiffs provide no

evidence to the contrary. (See Ex. A at ¶¶ 6–8.)

       This is no less true in light of the Court ordering USFS to provide all record

material leading up to the date of the Ibex landowner easement donation or to

identify any deliberative material for that time period on a privilege log. (See Doc.

42 at 19.) 2 USFS appropriately supplemented the record in light of the Court’s

order, and there are no deliberative documents to log. (Ex. A at ¶¶ 6–8.) There are

2
  The Court ordered: “Plaintiffs’ motion as it pertains to the Ibex project will be granted insofar
as to produce materials directly or indirectly considered that relate to the easement exchange,
including conference and meeting notes and materials; internal and external communications;
and, given the lack of valuation or appraisal materials, any feasibility analyses addressing these
land interests.” (Doc. 42 at 19 (emphasis added).)
                                                 6
      Case 1:19-cv-00066-SPW-TJC Document 54 Filed 12/28/20 Page 7 of 19



no documents USFS considered—either directly or indirectly—between the date of

the 2009 NEPA decision and the date of the Ibex landowner easement donation

that are not already part of the administrative record, as revised on October 30,

2020. 3 (Ex. A at ¶¶ 6–8.)

       In short, USFS has withheld no deliberative materials for any time period,

and there are no documents to identify on a privilege log.

       B.      The alleged “parallel efforts” and “comprehensive proposal”
               documents were not improperly excluded from a privilege log.

       Plaintiffs claim USFS’s supplement to the administrative record shows it is

withholding documents related to (1) landowners’ “parallel efforts” to coordinate

with Secretary of Agriculture Perdue and Senator Steve Daines and (2) a

“comprehensive proposal” for public access on the east side trails. (See Doc. 52 at

6 (“We also know that documents included in the supplemental record reference

other materials which remain missing from the record, see infra sections 3




3
  A title file was generated in USFS’s Regional Office for each of the two easements donated to
USFS. (See Second Declaration of Cindy Hockelberg, Exhibit B, at ¶ 5.) The title files are
maintained by the Regional Office Land Status Group as part of the Region 1, Northern Region
official land adjustment case file records; the files are not maintained by or housed with the
Forest Supervisor’s Office. USFS does not consider these files to be part of any administrative
record, and the files did not influence or affect the Porcupine Ibex reroute (the files also do not
contain any additional railroad deeds beyond those already produced). Nor is Plaintiffs’ motion
directed at these two title files. However, out of an abundance of caution, USFS expects to
produce the title files soon, even though it does not consider them part of the administrative
record. Had Plaintiffs consulted with USFS before filing this motion, as they promised to do, this
issue might have been identified and clarified.
                                                7
     Case 1:19-cv-00066-SPW-TJC Document 54 Filed 12/28/20 Page 8 of 19



[“parallel efforts” section] [and] section 4 [“comprehensive proposal” section])).

      Plaintiffs briefly mention these two categories of alleged documents in the

privilege-log section of their brief, but they argue separately and, in more depth,

that the documents should be produced and are not subject to any privilege. (See

Doc. 52 at 8–11.) To be clear, no such documents are identified on a privilege log

because they are not administrative record documents in the first place—USFS did

not rely on either category of documents in any decision making for the Porcupine-

Ibex reroute or the east side trails (where, in fact, no decision has been made (see,

e.g., Doc. 42 at 20–22)). Nor has USFS withheld any internal, deliberative

material. (Ex. A at ¶¶ 6–14.) Plaintiffs provide no evidence to the contrary. More

fundamentally, and as discussed below in Sections III and IV of this brief, despite

possessing all USFS documents on these subjects, Plaintiffs still cannot identify

any specific documents directly or indirectly considered but not included in the

administrative record.

      Further, as to the “comprehensive proposal” documents discussed in more

detail below, those documents relate solely to east side trails. (See Doc. 52 at 11.)

The Court has already concluded those documents belong to no administrative

record because there was no final agency decision as to the east side trails. (See

Doc. 42 at 20–23.) The Court therefore ordered that USFS need not produce any

east-side-trail documents as part of the administrative record or identify them on a
                                           8
     Case 1:19-cv-00066-SPW-TJC Document 54 Filed 12/28/20 Page 9 of 19



privilege log. (See Doc. 42 at 20–23.)

      Since USFS did not rely either directly or indirectly on “parallel efforts” or

“comprehensive proposal” documents for any decision, they are not record

documents or deliberative documents that should be identified on a privilege log.

      C.     USFS did not consider the extra-record FOIA documents either
             directly or indirectly in its decision making.

      Plaintiffs argue “that hundreds of documents pertaining to the Ibex project

(and the eastside trails) that were obtained by Plaintiffs through Freedom of

Information Act (FOIA) request are still being withheld from the record.” (Doc. 52

at 6.) Plaintiffs incorrectly assume, however, that the FOIA documents are part of

the administrative record in the first place and that USFS considered them as

deliberative materials. They are not part of the administrative record, they are not

deliberative material, and there is no basis to identify these documents on a

privilege log.

      The administrative record does not include every communication or

document related to a particular action. Instead, “The whole administrative record .

. . consists of all documents and materials directly or indirectly considered by

agency decision-makers and includes evidence contrary to the agency’s position.”

Thompson v. U.S. Dep’t of Labor, 885 F.2d 551, 555 (9th Cir. 1989) (emphasis

added; citations, alterations, and internal quotation marks omitted); (see also Doc.

                                          9
     Case 1:19-cv-00066-SPW-TJC Document 54 Filed 12/28/20 Page 10 of 19



42 at 4). The agency’s administrative record is presumed complete. See Indigenous

Envt’l Network v. U.S. Dep’t of State, 2018 WL 1796217, at *2 (D. Mont. Apr. 16,

2018) (citation omitted); (see also Doc. 42 at 4.) If a party believes the record is

incomplete, it must come forward with “specific[]” and “clear evidence . . . that the

alleged documents were considered by the agency and not included in the record.”

Id. at *2 (citation omitted); (see also Doc. 42 at 4).

       Here, USFS has provided the complete administrative record for the

westside Porcupine-Ibex trail reroute, including for the time period up to the

landowner easement donation. 4 (Ex. A at ¶¶ 6–9.) That record is entitled to a

presumption of completeness. Plaintiffs, however, have failed to provide any

evidence—much less clear, specific evidence—showing that any documents

provided to them in response to their FOIA requests were considered by USFS but

not included in the record. It is their burden to do so.

       USFS provided thousands of pages of documents in response to Plaintiffs’

FOIA requests. (See generally Docs. 30-1 to 30-5.) But, since USFS neither

directly nor indirectly considered any of the extra-record FOIA documents in its

decision-making, those documents are not part of the administrative record and

there is no basis for identifying them on a deliberative-process privilege log


4
  No record is provided for the east side trails because no such record exists in the absence of a
final agency decision. (Doc. 42 at 20–23.)
                                                10
      Case 1:19-cv-00066-SPW-TJC Document 54 Filed 12/28/20 Page 11 of 19



designed to explicate withholdings from such a record. 5

       To summarize, USFS has not withheld any deliberative material, and

Plaintiffs have not met their burden of providing specific and clear evidence that

USFS considered any documents not already part of the record. The Court should

deny Plaintiffs’ request that USFS produce a privilege log—USFS cannot produce

that which does not exist.

II.    USFS does not possess any additional railroad deeds.

       Plaintiffs contend USFS withheld various railroad deeds, despite being

ordered to produce them. (Doc. 52 at 7–8.) In particular, they claim USFS

withheld:

       the Northern Pacific Railway deeds conveyed to the landowners for
       Section 15 (Township 4 North, Range 10 East) and section 35
       (Township 4 North, Range 10 East) both of which are implicated by the
       Ibex project and both of which expressly “reserve an easement in the
       public for any public roads heretofore laid out or established, and now
       existing over an across any part of the premises.” See Doc. 29-10 (copy
       of deeds).

5
  As USFS explained, however, in its briefing on Plaintiffs’ first motion, the fact that the various
FOIA documents are not part of the administrative record does not mean Plaintiffs are barred
from citing them or attaching them as exhibits to their summary judgment brief. (See Doc. 30 at
18–19.) Plaintiffs may, for instance, argue extra-record documents should have been considered
by USFS but were not (an argument with which USFS would disagree). See, e.g., Alliance for
the Wild Rockies v. Marten, 2016 WL 7174671, at *1 (D. Mont. Oct. 3, 2016) (citations omitted)
(discussing “four narrowly construed circumstances” when a court may inquire outside the
administrative record). As counsel for USFS explained to Plaintiffs’ counsel, though, USFS
reserves its right to challenge consideration of those documents since they are outside the record.
(See Doc. 30-6 at 5–6.) Further, with respect to the east side § 706(1) claims, objections to any
extra-record documents are unlikely because there is no administrative record in the first place.
(See Doc. 30-7 at 4–6.)
                                                11
    Case 1:19-cv-00066-SPW-TJC Document 54 Filed 12/28/20 Page 12 of 19



(Doc. 52 at 8.) Plaintiffs already possess these deeds (see Doc. 29-10), but they

nonetheless claim the deeds should be made part of the record.

      In their first motion, Plaintiffs likewise argued USFS had withheld these

deeds and others. (Doc. 29 at 31.) USFS explained these deeds were not part of the

administrative record because USFS did not directly or indirectly consider any

railroad deeds and Plaintiffs had failed to provide any evidence to the contrary.

(Doc. 30 at 28; Doc. 30–8 at ¶ 8.) Addressing Plaintiffs’ motion, the Court

concluded that USFS’s assertion that it did not rely on the deeds was an

acknowledgment that the deeds exist but were omitted from the record. The Court

then ordered USFS to produce the Northern Pacific Railway deeds conveying lands

to the landowners. (Doc. 42 at 25.)

      USFS provided the railroad deeds for lands associated with the Porcupine-

Ibex Trail re-route—the three deeds at AR 5602, 5603, and 5610. But it does not

possess the additional railroad deeds identified by Plaintiffs: deeds for Sections 15

(Township 4 North, Range 10 East) and 35 (Township 4 North, Range 10 East)

(Plaintiffs, however, already possess copies of these deeds). As explained by

USFS’s Regional Land Adjustment Program Manager for the Northern Region,

USFS did not acquire these railroad deeds because USFS was not acquiring any

easement or property interest in the lands associated with those deeds. (See Second

Declaration of Cindy Hockelberg, Exhibit B at ¶ 5.)
                                      12
       Case 1:19-cv-00066-SPW-TJC Document 54 Filed 12/28/20 Page 13 of 19



        To be clear, USFS did not consider any of the deeds as part of the 2009

NEPA decision or the Porcupine-Ibex reroute. (See Ex. A at ¶ 9, Ex. B at ¶ 5.)

USFS therefore maintains its position that the railroad deeds are not part of the

administrative record for the Porcupine-Ibex reroute. Mindful of the Court’s order,

however, USFS has produced the only deeds it possesses—the deeds at AR 5602,

AR 5610, and AR 5603. Copies of deeds that USFS did not possess (and still do

not possess) were not “before” the agency at the time of any decision and,

therefore, are not part of the administrative record. See Pac. Choice Seafood Co. v.

Ross, 976 F.3d 932, 942 (9th Cir. 2020) (noting the administrative record includes

only material that was “before the agency pertaining to the merits of its decision”);

Sw. Ctr. for Biological Diversity v. U.S. Forest Serv., 100 F.3d 1443, 1450 (9th

Cir. 1996) (“Judicial review of an agency decision typically focuses on the

administrative record in existence at the time of the decision”).

III.    The purported “parallel efforts” documents are not part of the
        administrative record.

        Plaintiffs argue USFS has improperly withheld so-called “parallel efforts”

documents. (Doc. 52 at 8–10.) As discussed in a June 14, 2017 e-mail exchange

between Forest Supervisor Mary Erickson and various landowners, the landowners

engaged in “parallel efforts” to express their concerns related to the trails in an

“open letter” to Secretary of Agriculture Perdue and Senator Daines. (AR 5527–

                                          13
       Case 1:19-cv-00066-SPW-TJC Document 54 Filed 12/28/20 Page 14 of 19



29.)

        As indicated in that e-mail exchange, the landowners did not share that open

letter with USFS or otherwise advise USFS they were working on it and had sent it

to Secretary Perdue and Senator Daines. (AR 5528–29; see also Ex. A at ¶¶ 10–

11.) Nor was USFS involved in any parallel efforts or included on any related

communications. (Ex. A at ¶¶ 10–11.) USFS never relied either directly or

indirectly on any of the landowners’ communications with Secretary Perdue or

Senator Daines in any decision making, whether for the Porcupine-Ibex reroute or

east side trails. (Ex. A at ¶¶ 10–11.) Nor did Secretary Perdue or Senator Daines

(or anyone on their behalf) direct any USFS decision making, whether for the

Porcupine-Ibex trails or east side trails. (Ex. A at ¶¶ 10–11.)

        To the extent, then, that any of these landowner communications with

Secretary Perdue or Senator Daines relate to the Porcupine-Ibex trails, they are not

part of the administrative record because USFS did not directly or indirectly rely

on them. See Thompson, 885 F.2d at 555 (holding the administrative record

consists only of “documents and materials directly or indirectly considered by

agency decision-makers” (emphasis added)); (see also Doc. 42 at 4, 19 (as to the

Porcupine-Ibex trails, ordering USFS to produce only “materials directly or

indirectly considered”)). Plaintiffs have not met their burden to provide contrary

evidence—clear and specific evidence that any parallel-efforts documents were
                                       14
     Case 1:19-cv-00066-SPW-TJC Document 54 Filed 12/28/20 Page 15 of 19



considered by USFS as part of any agency decision making for the Porcupine-Ibex

trails. See Indigenous Envt’l Network, 2018 WL 1796217, at *2; (see also Doc. 42

at 4).

         Any parallel-efforts documents are also not part of any administrative record

for the east side trails—no such record exists. (See Doc. 42 at 20–23.) As the Court

explained in its order, no record exists for the east side trails because there is no

final agency action with respect to those trails. (See Doc. 42 at 20.) Indeed,

Plaintiffs’ request that the Court order USFS to make these documents part of a

record is the same failed argument Plaintiff made in their first motion. In response

to that argument, the Court observed:

         Plaintiffs have failed to show at this stage of proceedings that a final
         agency action has occurred despite having obtained “thousands of
         FOIA documents.” (Doc. 29 at 26, FN4.) . . . . Here, Plaintiffs have
         advanced no particular circumstance or argument in support, but
         instead argue that “if a complete record is produced, it will reveal there
         was a ‘final agency’ decision in the summer of 2017 to change its policy
         following inquiries and complaints from landowners, Senator Daines,
         and Secretary Purdue.” (Doc. 31 at 10-11.) While Plaintiffs cite to
         Alliance for the Wild Rockies, they neglect to provide the subsequent
         analysis the case required. Their request sounds precisely like the
         “unlimited discovery” that Judge Molloy forewarned against. Alliance
         for the Wild Rockies, 2016 WL 7174671 at *1.

(Doc. 42 at 19, 22–23.) The same still holds true—USFS has not taken any final

action for the east side trails, and there is no administrative record to which any

parallel-efforts documents might belong, even assuming USFS has relied on them

                                            15
      Case 1:19-cv-00066-SPW-TJC Document 54 Filed 12/28/20 Page 16 of 19



(which it has not).

       As USFS noted above, Plaintiffs are free to cite any “parallel efforts”

documents subject to a valid extra-record exception, see Alliance for the Wild

Rockies, 2016 WL 7174671, at *1, but they are not part of any administrative

record. The Court should therefore deny Plaintiffs’ request that USFS be ordered to

make such documents part of the record.

IV.    The purported “comprehensive proposal” documents are not part of the
       administrative record.

       The same rationale defeats Plaintiffs’ argument that USFS must make

“comprehensive proposal” documents part of the record. (See Doc. 52 at 11.) As

used by Plaintiffs, the term “comprehensive proposal” refers to a February 14,

2019 USFS briefing that provided an update on Crazy Mountain access issues. (AR

5413.) The briefing mentions “ongoing discussions” with landowners related to

“[d]eveloping a comprehensive proposal for public access on the East side of the

Crazies.” (AR 5413.)

       USFS frequently engages with landowners and conservation organizations

regarding conceptual ideas that might or might not evolve into proposals that

USFS brings forward to the public. (Ex. A at ¶ 12.) While USFS has met with a

group that has expressed interest in a proposal for the east side trials, USFS has not

taken any action in response to any proposals, and no proposals have been put

                                         16
    Case 1:19-cv-00066-SPW-TJC Document 54 Filed 12/28/20 Page 17 of 19



forward to the public for consideration. (Ex. A at ¶ 13.)

      The February 14, 2019 briefing states clearly that no “public process” had

been undertaken for any proposed comprehensive proposal and that any public

process “will still take time.” (AR 5413.) That has not changed. Consequently, as

the Court has already concluded, there is no administrative record related to a

comprehensive proposal or any east-side actions. (Doc. 42 at 20–23.) There is,

therefore, no administrative record to which any comprehensive proposal

documents would belong. The Court should therefore deny Plaintiffs’ request to

order USFS to make these documents part of the record.

                                  CONCLUSION

      For the reasons above, the Court should deny Plaintiffs’ Second Motion to

Complete the Record.

      DATED this 28th day of December 2020.


                                       LEIF M. JOHNSON
                                       Acting United States Attorney

                                       /s/ RANDY J. TANNER
                                       MARK STEGER SMITH
                                       JOHN M. NEWMAN
                                       RANDY J. TANNER
                                       Assistant U.S. Attorneys
                                       Attorneys for Federal Defendants




                                         17
    Case 1:19-cv-00066-SPW-TJC Document 54 Filed 12/28/20 Page 18 of 19



                      CERTIFICATE OF COMPLIANCE

      Pursuant to Local Rule 7.1(d)(2)(E), the attached brief is proportionately

spaced, has a typeface of 14 points and contains 3,320 words, excluding the

caption and certificates of service and compliance.

      DATED this 28th day of December, 2020.

                                      /s/ RANDY J. TANNER
                                      MARK STEGER SMITH
                                      JOHN M. NEWMAN
                                      RANDY J. TANNER
                                      Assistant U.S. Attorneys
                                      Attorneys for Federal Defendants




                                        18
    Case 1:19-cv-00066-SPW-TJC Document 54 Filed 12/28/20 Page 19 of 19



                       CERTIFICATE OF SERVICE

      I hereby certify that on the 28th day of December 2020, a copy of the
foregoing document was served on the following person by the following means.

        1-3       CM/ECF
                  Hand Delivery
                  U.S. Mail
                  Overnight Delivery Service
                  Fax
                  E-Mail

1. Clerk of Court                       2. Matthew K. Bishop
                                        Western Environmental Law Center
                                        103 Reeder’s Alley
                                        Helena, Montana 59601
                                        (406) 324-8011 – phone
                                        bishop@westernlaw.org
                                        Attorney for Plaintiffs
3. Michael A. Kauffman
Patricia Klanke
DRAKE LAW FIRM, P.C.
111 North Last Chance Gulch
Suite 3J, Arcade Building
Helena, Montana 59601
michael@drakemt.com
patricia@drakemt.com
Attorneys for Plaintiffs



                                    /s/ RANDY J. TANNER
                                    MARK STEGER SMITH
                                    JOHN M. NEWMAN
                                    RANDY J. TANNER
                                    Assistant U.S. Attorneys
                                    Attorneys for Federal Defendants


                                      19
